Exhibit21 Merge Healthcare Incorporated Subsidiaries as of March 12, 2010 Subsidiary Organized UndertheLawsof Cedara Software Corp. Ontario, Canada Cedara Software (Shanghai) Co. Ltd. China Cedara Software (USA) Ltd. Delaware Confirma Europe GmbH Germany Confirma Europe LLC Washington etrials, Inc. Delaware etrials Worldwide Limited United Kingdom Medical Imaging Education LLC Washington Merge Asset Management Corp. Delaware Merge CAD Inc. Delaware Merge Cedara ExchangeCo Limited Ontario, Canada Merge eClinical Inc. Delaware Merge eMed,Inc. Delaware Merge Healthcare Teleradiology Services (India) Private Limited India Merge Technologies Holdings Co. Nova Scotia, Canada Project Ready Corp. Delaware Requisite Software Inc. Delaware
